         Case 2:15-cr-00129-JHS Document 434 Filed 08/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                              CRIMINAL ACTION
 LAMAR FIELDS,                                                  NO. 15-129

                        Defendant.



                                           ORDER

       AND NOW, this 31st day of August 2021, upon consideration of Defendant’s post-trial

Motions (Doc. Nos. 359-69, 373, 376, 395-96, 405, 418, 423-24), the Government’s corresponding

Responses (Doc. Nos. 374, 406, 410, 430), Defendant’s Replies (Doc. Nos. 403, 412-13, 419), and

the parties supplemental memoranda (Doc. Nos. 422, 427), it is ORDERED that Defendant’s post-

trial Motions (Doc. Nos. 359, 360, 361, 362, 363, 364, 365, 366, 367, 368, 369, 373, 376, 395,

396, 405, 418, 423, 424) are DENIED.

                                                   BY THE COURT:



                                                   /s/ Joel H. Slomsky____
                                                   JOEL H. SLOMSKY, J.




                                              1
